SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-51093 KEARNY FINANCIAL CORP. (Exact name of registrant as specified in its charter) UNITED STATES 22-3803741 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 120 Passaic Ave., Fairfield, New Jersey 07004-3510 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 973-244-4500 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: May8, 2013. $0.10 par value common stock-66,581,540shares outstanding KEARNY FINANCIAL CORP. AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition at March 31, 2013 and June 30, 2012 (Unaudited) 1 Consolidated Statements of Income for the Three and Nine Months Ended March 31, 2013 and March 31, 2012 (Unaudited) 2-3 Consolidated Statements of Comprehensive (Loss) Income for the Three and Nine Months Ended March 31, 2013 and March 31, 2012 (Unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended March 31, 2013 and March 31, 2012 5-6 (Unaudited) Consolidated Statements of Cash Flows for the Nine Months 7-8 Ended March 31, 2013 and March 31, 2012(Unaudited) Notes to Consolidated Financial Statements (Unaudited) 9-65 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 66-91 Item 3: Quantitative and Qualitative Disclosure About Market Risk 92-99 Item 4: Controls and Procedures PART II - OTHER INFORMATION 101-104 SIGNATURES KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In Thousands, Except Share and Per Share Data) March 31, June 30, Assets (Unaudited) Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other banks Cash and Cash Equivalents Debt securities available for sale (amortized cost $139,577 and $14,613) Debt securities held to maturity (fair value $146,686 and $34,838) Loans receivable, including unamortized yield adjustments of $(943) and $(1,654) Less allowance for loan losses ) ) Net Loans Receivable Mortgage-backed securities available for sale (amortized cost $757,910 and$1,188,373) Mortgage-backed securities held to maturity (fair value $942 and $1,159) Premises and equipment Federal Home Loan Bank of New York (“FHLB”) stock Interest receivable Goodwill Bank owned life insurance Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest-bearing $ $ Interest-bearing Total Deposits Borrowings Advance payments by borrowers for taxes Deferred income tax liabilities, net Other liabilities Total Liabilities Stockholders’ Equity Preferred stock, $0.10 par value, 25,000,000 shares authorized; none issued and outstanding - - Common stock, $0.10 par value, 75,000,000 shares authorized; 72,737,500 shares issued; 66,647,840 and 66,936,040 shares outstanding, respectively Paid-in capital Retained earnings Unearned Employee Stock Ownership Plan shares; 569,772 shares and 678,878 shares, respectively ) ) Treasury stock, at cost; 6,089,660 shares and 5,801,460 shares, respectively ) ) Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. - 1 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Data, Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Interest Income Loans $ Mortgage-backed securities Securities: Taxable Tax-exempt 26 8 38 63 Other interest-earning assets Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges Gain on sale of loans Gain (loss) on sale of securities - (5 ) Loss on sale and write down of real estate owned (8
